Citation Nr: 9927422	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-35 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for residuals of a left 
orbital fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to August 
1994.  

The matter is on appeal to the Board of Veterans Appeals 
(Board) from an April 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  The RO denied entitlement to service connection for 
residuals of a left orbital fracture.  The RO determined that 
the veteran's injuries were the result of his own willful 
misconduct.  

In July 1998, the Board remanded the case to the RO for 
development.


FINDINGS OF FACT

1.  The veteran was intoxicated at the time of his injury and 
he voluntarily became involved in a physical altercation at 
that time.  

2.  The in-service injury resulting in a left orbital 
fracture and visual impairment of the left eye was 
proximately due to the veteran's own willful misconduct.  


CONCLUSION OF LAW

Residuals of a left orbital fracture were not incurred in the 
line of duty during active service.  38 U.S.C.A. §§ 105, 
1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.1(m), 3.1(n), 
3.301(a), (b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was injured 
during a physical altercation with a fellow marine on June 
28, 1969.  The veteran was punched in the face, which caused 
edema to the left eye and a left orbital blowout fracture.  
On admission, the veteran was alert and oriented but with an 
"odor of alcohol."  

During examination the veteran related that he was at a 
wedding reception where he had been drinking very heavily and 
he became involved in an argument, which resulted in the 
altercation.  When examined his breath smelled of alcohol.  
An examination performed later that day shows the examiner 
diagnosed alcoholic intoxication, facial trauma and rule out 
a fracture of the zygoma.  These records do not include the 
veteran's blood alcohol level.  A urinalysis performed on 
June 29, 1969 was unremarkable.  He remained hospitalized 
until October 1969 during which he underwent two surgical 
procedures to repair the orbital fracture and to remove 
trapped orbital contents and placement of a Supramid implant.  
The final diagnosis was repair of the left orbital blowout 
fracture with persistent diplopia in all fields of gaze and a 
probable spontaneous branch artery occlusion of the left 
retina.  

The service medical records also show that the veteran was 
involved in another fistfight on January 30, 1972, during 
which he sustained a laceration under his left eye.  The 
impression was left cheek laceration.  

During a psychiatric consultation in July 1994, the veteran 
related that he had a past history of alcohol abuse with "2 
DUI's in about 1974 and 1979," for which he received 
outpatient alcohol treatment.  

The veteran underwent a VA examination in November 1994 in 
order to determine the current residuals of his in-service 
injury.  The VA optometrist diagnosed good repair of the left 
orbital blowout fracture with optic atrophy and traumatic 
cataract of the left eye.  

The service records show that a line of duty investigation 
was performed during active service.  The records show the 
veteran was involved in a fistfight with a fellow marine 
during the course of a wedding reception on June 28, 1969.  
An injury report completed two days later shows the veteran 
reported that he was not sure of the exact circumstances of 
the fight, time, place or cause.  

Subsequently, the case was referred to the Office of the 
Station Judge Advocate for an investigation into the 
circumstances connected with the veteran's injuries, 
including line of duty and misconduct determinations.  

The evidence shows that several servicemen provided 
eyewitness accounts and recollections of the events leading 
to the veteran's altercation and injuries.  One witness 
stated that during the wedding reception another marine 
became drunk and disorderly, and had to be apprehended by the 
military police.  This and other complaints about noise 
resulted in the party being moved to another location.  

After arriving at their friend's apartment, that friend 
noticed that she had lost her keys.  "[T]his only made much 
tension in the air because every-one was feeling their booze.  
So everyone decided to leave.  We all walked over across the 
street to our cars except for a few.  This is when Lance 
Corporal UNTIVERUS and Corporal MONTOYA started arguing.  
They decided to have it out and start fighting."  The 
witness added that he and another marine broke up the fight 
because the veteran was being injured worse.  He also stated 
that the other combatant continued his desire to fight 
someone else after his fight with the veteran ended.  

The veteran submitted a voluntary statement.  He stated that 
during the wedding reception, "[he] did some heavy drinking.  
I became so intoxicated that I can remember practically 
nothing that went on that evening aside from the heavy 
drinking that I did."  He vaguely remembered being at 
someone's house off base later that evening, but could not 
recall the owner or the location.  He next recalled waking up 
in the hospital.  

The marine that struck the veteran also submitted a 
statement.  He stated that the reception stated at 1000 hours 
and drinks were going fast.  At approximately 1500 hours one 
of the guests became drunk and uncontrollable, which led to 
moving the reception to another location.  At the new 
location, "trouble started when the owner claimed somebody 
had stolen her car keys. ... After this tempers began to flare 
and several people, including [him], were leaving. ... There 
was an argument going on in which Corporal MONTOYA was 
involved.  

Lance Corporal UNTIVERUS intervened, quieted it down and went 
across the street and then engaged in an argument with 
Corporal MONTOYA from which the fight stemmed."  He added 
that two other marines broke up the fight.  

The October 1969 investigation report notes that the findings 
of fact and opinions were base on a review of the veteran's 
clinical treatment records, injury reports, sworn statements 
by eyewitnesses, a voluntary statement from the veteran and 
an interview with the other combatant.  The investigator 
found that the veteran began drinking beer at 1000 hours on 
June 28, 1969 and continued drinking beer heavily until 
approximately 1800 hours.  At approximately 1600 hours the 
reception moved to a new location whereupon at approximately 
1700 or shortly thereafter several arguments ensued.  

At approximately 1800 hours the veteran and the other marine 
were engaged in an argument that ultimately led to a 
voluntary fistfight during which the veteran sustained his 
injuries.  The investigator concluded that the veteran was 
highly inebriated at the time of the fight, and in being so 
inebriated, the veteran was not and could not completely 
control his actions.  The investigator concluded that the 
other marine was so highly intoxicated that his comprehension 
was impaired.  The investigator also concluded that the 
incident would not have occurred if the veteran had not been 
drinking and that the veteran's injuries were the result of 
his own misconduct and not incurred in the line of duty.  The 
investigator recommended that no disciplinary action be taken 
in the case.  

The evidence shows that the veteran was later advised of his 
right to a hearing and the opportunity to examine all the 
evidence and submit a rebuttal statement.  The veteran 
declined the opportunity to submit a statement in rebuttal of 
any findings, opinions, recommendations or evidence contained 
in the investigation.  

The investigation report was approved in December 1969 by the 
Commandant of the Marine Corps.  The endorsement notes that 
one who becomes intoxicated voluntarily is held to as high a 
standard of conduct as one who is sober.  

Wrongful participation in a fight or similar encounter 
normally involves danger of injury so great and so readily 
apparent that one who so participates should be regarded as 
acting in reckless and wanton disregard for his personal 
safety.  The rule commonly applied is that injury of a member 
incurred during voluntary participation in an affray in which 
he is at least in pari delicto with his adversary should be 
attributable to misconduct (4 DIGOPS LOD 27.1).  Headquarters 
concurred that the veteran's injuries were incurred not in 
the line of duty and as result of misconduct.  

In his substantive appeal the veteran argues that his 
injuries resulted from unprovoked and excessively violent 
actions of the other marine and would have occurred whether 
or not he had been drinking alcohol.  He also argues the 
service medical treatment records do not show he was 
intoxicated at the time of the events.  He maintains that the 
medical personnel who first saw him probably did smell 
alcohol because everyone had been drinking.  He contends that 
his condition during initial treatment at the Naval Medical 
Clinic was attributable to the severity of his injuries and 
that upon admission to Tripler Army Medical Center he was 
"alert and oriented."  

He argues that the Tripler health record entries do not 
reflect evidence or statements regarding intoxication, but 
merely repeat entries made initially by Naval personnel.  In 
addition, he argues that a urinalysis was unremarkable on 
admission.  The veteran contends that he did not cause or 
provoke the incident which resulted in his injuries and he 
had no intention or thought of engaging in any arguments or 
fights at any time prior to the assault.  The veteran related 
specific details of the events that show the other marine was 
acting hostile and aggressive towards all the individuals who 
were present.  He speculates that he was the closest to this 
marine when he lost control and that is the reason why he was 
attacked.  The veteran argues that he was the victim of an 
unprovoked attack and he was not engaged in a fight.  He 
contends that the other individuals present did not report 
this as an assault on the veteran because they were all 
friends and they probably also feared retaliation by that 
marine.  

The veteran contends that someone called him at the hospital 
several days after the events and he realized that the true 
purpose of the call was to find out whether he was going to 
press charges and to warn him not to make trouble.  

In July 1998, the Board remanded the case to the RO for 
development.  In August 1998 the RO requested the veteran to 
explain the inconsistency between his June 1969 statement 
denying any knowledge of the exact circumstances of the 
events and the current detailed account of the events.  The 
veteran's representative responded on the veteran's behalf.  
The veteran contends that he could not recall the sequence of 
events in 1969 because he was interviewed shortly after the 
assault while he was still in shock.  He also contends that 
he did not make such statements but that the alleged 
statements were made by the medical personnel.  He asserts 
that his current statement presents the events that led to 
his presence at the scene and does not try to explain how or 
why the altercation occurred.  He also contends that his 
recollection of the events is based on information provided 
by several people over a long period of time following the 
incident.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

"Service-connected" means that such disability was incurred 
or aggravated in line of duty in the active military, naval, 
or air service.  38 C.F.R. § 3.1(k) (1998).  

An injury incurred during active military, naval, or air 
service "will be deemed to have been incurred in line of 
duty" unless such injury "was a result of the person's own 
willful misconduct."  38 U.S.C.A. § 105(a).  

In line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  38 C.F.R. §§ 3.1(m), 3.301(a) (1998).  

Willful misconduct is defined as "an act involving conscious 
wrongdoing or known prohibited action," that involves 
"deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences," 
and "will not be determinative unless it is the proximate 
cause of injury ... [m]ere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct."  38 C.F.R. § 3.1(n); see Daniels v. Brown, 9 
Vet. App. 348, 350-51 (1996).


The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C. § 105(a), establishes a 
presumption in favor of a finding of line of duty unless an 
exception such as willful misconduct does apply.  A finding 
of "willful misconduct" negates the "line of duty" 
presumption.  Smith v. Derwinski, 2 Vet. App. 241, 244 
(1992).  The Court has held that the VA must establish that 
denial of the claim is justified by a preponderance of the 
evidence.  Forshey v. West, 12 Vet. App. 71, 73 (1998).  In 
light of the "benefit of the doubt" rule established by 38 
U.S.C.A. § 5107(b), "the preponderance of the evidence must 
be against the claim for benefits to be denied."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-54 (1990).  

The Court has held that "willful misconduct" involves an 
act of conscious wrongdoing or known prohibited action or 
deliberate or intentional wrongdoing and it must be the 
proximate cause of the injury, disease or death.  Forshey v. 
West, 12 Vet. App. at 73 (citing 38 C.F.R. § 3.1(n)(1), (3) 
and Daniels v. Brown, 9 Vet. App. at 350-51.  

Black's Law Dictionary defines proximate cause as "[t]hat 
which, in a natural continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred."  Black's Law 
Dictionary at 1225 (6th ed., 1990); see Forshey v. West, 
12 Vet. App. at 73-74 (relying on Black's Law Dictionary 
definition of "proximate cause").  

Finally, the Court has held that if intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered to be the result of 
the person's own willful misconduct.  Forshey v. West, 
12 Vet. App. at 74 (citing 38 C.F.R. §3.301(c)(2) (1998) and 
Gabrielson v. Brown, 7 Vet.App. 36, 41 (1994). 


Analysis

In the instant case, the Board notes that the veteran was in 
active service at the time of his injury, thus, by operation 
of 38 U.S.C.A. § 105(a) (West 1991), "his injuries are ... 
deemed to have been incurred in line of duty unless it is 
shown that he engaged in willful misconduct, and that such 
misconduct proximately caused his injuries."  Smith, 1 Vet. 
App. at 244.  The veteran argues that his injuries resulted 
from unprovoked and excessively violent actions of the other 
marine and would have occurred whether or not he had been 
drinking alcohol.  He also argues the service medical 
treatment records do not show he was intoxicated at the time 
of the events.  

The veteran does not dispute the fact that he attended the 
wedding reception or that he had been drinking alcohol during 
that event.  He contends that the medical personnel who first 
saw him probably did smell alcohol because everyone had been 
drinking.  He contends that his condition during treatment at 
the Naval Medical Clinic was attributable to the severity of 
his injuries rather than alcohol use and that upon admission 
to Tripler Army Medical Center he was "alert and oriented."  
He argues that the Tripler health record entries do not 
reflect evidence or statements regarding intoxication, but 
merely repeat entries made initially by Naval personnel.  In 
addition, he argues that a urinalysis was unremarkable on 
admission.  

Both the service medical records and the lay statements 
recorded shortly after the events demonstrate that the 
veteran was intoxicated at the time he was injured during the 
physical altercation with a fellow marine on June 28, 1969.  
Although the veteran was alert and oriented on admission, the 
examiner noted that the veteran had an "odor of alcohol."  
These records show that the examiner was not referring to the 
odor of alcohol on the individuals that brought the veteran 
to the hospital.  The examiner noted that when examined the 
veteran's breath smelled of alcohol.  In fact, an examination 
performed later that day shows the examiner diagnosed 
alcoholic intoxication, facial trauma and rule out a fracture 
of the zygoma.  

Although these records do not include the veteran's blood 
alcohol level, a qualified healthcare professional determined 
that the veteran was intoxicated at the time of admission.  
In addition, while a urinalysis was reported as unremarkable, 
that urinalysis was performed on June 29, 1969 the day after 
the altercation.  

There are also subsequent service medical records showing the 
veteran acknowledged that he had had a history of alcohol 
abuse.  During a psychiatric consultation in July 1994, the 
veteran related that he had a past history of alcohol abuse 
with "2 DUI's in about 1974 and 1979," for which he 
received outpatient alcohol treatment.  

The statements made by the veteran at that time and the 
statements of other witnesses also demonstrate that the 
veteran was intoxicated on June 28, 1969.  This evidence is 
inconsistent with the veteran's current rendition of the 
events leading to the altercation.  As such, the veteran's 
current statements are not trustworthy and are entitled to 
little or no probative value.  The medical treatment records 
show that during examination the veteran related that he was 
at a wedding reception where he had been drinking very 
heavily and he became involved in an argument, which resulted 
in the altercation.  Although the veteran argues that the 
individuals who brought him to the hospital related this 
history, there is no support for this when viewed in relation 
to the remaining investigative evidence.  

The line of duty investigation report shows the veteran was 
involved in a fistfight with a fellow marine during the 
course of a wedding reception on June 28, 1969.  The veteran 
reported that he was not sure of the exact circumstances of 
the fight, time, place or cause.  The veteran submitted a 
voluntary statement at that time.  He stated that during the 
wedding reception, "[he] did some heavy drinking.  I became 
so intoxicated that I can remember practically nothing that 
went on that evening aside from the heavy drinking that I 
did."  He vaguely remembered being at someone's house off 
base later that evening but could not recall the owner or the 
location.  He next recalled waking up in the hospital.  

The eyewitness accounts, including a statement from the other 
marine involved in the altercation, are all inconsistent 
insofar as they relate that all the guests at the wedding 
reception were drinking alcohol.  

The October 1969 investigation report is highly probative 
regarding the actual events that occurred on June 28, 1969 
because it is based on a review of the veteran's clinical 
treatment records, injury reports, sworn statements by 
eyewitnesses, a voluntary statement from the veteran and an 
interview with the other combatant.  The investigator found 
that the veteran began drinking beer at 1000 hours on June 
28, 1969 and continued drinking beer heavily until 
approximately 1800 hours.  

The investigator concluded that the veteran was highly 
inebriated at the time of the fight, and in being so 
inebriated, the veteran was not and could not completely 
control his actions.  The investigator concluded that the 
other marine was also so highly intoxicated that his 
comprehension was impaired.  The investigator also concluded 
that the incident would not have occurred if the veteran had 
not been drinking and that the veteran's injuries were the 
result of his own misconduct and not incurred in the line of 
duty.  Although the veteran had an opportunity to do so, he 
declined the opportunity to submit a statement in rebuttal of 
any findings, opinions, recommendations or evidence contained 
in the investigation.  

The veteran contends that even if he was intoxicated at the 
time of the altercation, he did not cause or provoke the 
incident which resulted in his injuries and he had no 
intention or thought of engaging in any arguments or fights 
at any time prior to the assault.  

However, the question in this case is whether the veteran's 
behavior constituted willful misconduct and whether such 
behavior was the proximate cause of his injury, rather than 
whether or not the veteran specifically intended to become 
involved in a physical altercation with another marine.  

A preponderance of the evidence demonstrates that the veteran 
voluntarily became involved in a verbal altercation with the 
other marine at the time both men were intoxicated.  The 
evidence shows that this verbal exchange was a continuous 
sequence, unbroken by any efficient intervening cause, and 
resulted in the veteran's injuries, and without which the 
veteran would not have incurred the injuries.  The 
investigation report approved in December 1969 noted that 
wrongful participation in a fight or similar encounter 
normally involves danger of injury so great and so readily 
apparent that one who so participates should be regarded as 
acting in reckless and wanton disregard for his personal 
safety.  The report found that the veteran voluntarily 
participated in the affray, in which he was at least in pari 
delicto with the other marine, and should be attributed to 
misconduct.  

The veteran contends that he did not cause or provoke the 
incident which resulted in his injuries and he had no 
intention or thought of engaging in any arguments or fights 
at any time prior to the assault.  The veteran related 
specific details of the events that show the other marine was 
acting hostile and aggressive towards all the individuals who 
were present.  He speculates that he was the closest to this 
marine when he lost control and that is the reason why he was 
attacked.  The veteran argues that he was the victim of an 
unprovoked attack and he was not engaged in a fight.  

Again, the veteran's current statements regarding the events 
leading to the altercation are inconsistent with the 
statements recorded at the time of the events.  These 
statements are not trustworthy and are entitled to little or 
no probative value.  

During examination after his injuries, the veteran related 
that he was at a wedding reception where he had been drinking 
very heavily and he became involved in an argument, which 
resulted in the altercation.  An injury report completed two 
days later shows the veteran reported that he was not sure of 
the exact circumstances of the fight, time, place or cause.  
One of the eyewitnesses reported that there was much tension 
because one of their friends had lost her keys and "because 
every-one was feeling their booze."  The witness stated that 
"[t]his is when [the veteran and the other marine] started 
arguing.  They decided to have it out and start fighting."  

The veteran stated at that time that he could not remember 
all the specific events because he had become so intoxicated.  
The marine who struck the veteran also admitted he and the 
veteran became engaged in an argument from which the fight 
stemmed.  Despite the formal findings and recommendations in 
the investigative report, which concludes that the veteran 
and the other marine were engaged in an argument that 
ultimately led to a voluntary fistfight, the veteran declined 
the opportunity to submit a statement in rebuttal of any 
findings, opinions, recommendations or evidence contained in 
the investigation.  

It is only many years later that the veteran now alleges that 
the in-service attack was completely unprovoked and he had no 
intention or thought of engaging in any arguments or fights 
at any time prior to the assault.  His current statements are 
clearly inconsistent with the statements made to the 
investigating officer several days after the altercation.  In 
his current statements made many years after active service, 
the veteran related specific details of the events that show 
the other marine was acting hostile and aggressive towards 
all the individuals who were present.  He speculates that he 
was the closest to this marine when he lost control and that 
is the reason why he was attacked.  

The veteran argues that he was the victim of an unprovoked 
attack and he was not engaged in a fight.  These statements 
are not supported by independent corroboration.  The Board 
also notes that the service medical records include evidence 
regarding the veteran's propensity to engage in physical 
altercations.  For example, the service medical records show 
that the veteran was involved in another fistfight on January 
30, 1972, during which he sustained a laceration under his 
left eye.  

In August 1998 the RO requested the veteran to explain the 
inconsistency between his June 1969 statement denying any 
knowledge of the exact circumstances of the events and his 
current detailed account of the events.  

The veteran contends that he could not recall the sequence of 
events in 1969 because he was interviewed shortly after the 
assault while he was still in shock.  The statement of the 
events to the investigating officer was made several days 
after the altercation and the veteran has not identified 
competent medical findings that show he was unable to recall 
events due to his injuries.  His argument that he did not 
make such statements but that the medical personnel made the 
alleged statements is not supported.  

He voluntarily made a statement to the investigating officer 
that he could not remember the specific events because he had 
been so intoxicated at that time.  The veteran now also 
alleges that his current recollection of the events is based 
on information provided by several people over a long period 
of time following the incident.  However, he does not 
identify these witnesses or provide independent corroboration 
supporting his claim.  Statements of the veteran and the 
eyewitness that were recorded at that time show that the 
veteran and the other marine became involved in a verbal 
dispute and this led to the physical altercation.  There has 
been no evidence from the eyewitnesses that recount the 
events related and recorded at the time of the altercation.  

Finally, the veteran contends that both he and the other 
individuals present did not report this as an assault on the 
veteran because they were all friends and they probably also 
feared retaliation by that marine.  Other than his own 
contention, which is now being made many years after the in-
service altercation, the veteran has provided no independent 
corroboration supporting this allegation.

The veteran was intoxicated at the time of his injury and he 
voluntarily became involved in a physical altercation at that 
time.  

Therefore, the Board finds that the veteran was intoxicated 
at the time of his injury during which he voluntarily became 
involved in a physical altercation at that time.  

The preponderance of the evidence also establishes that his 
willful misconduct, i.e., veteran's act of engaging in the 
verbal argument and subsequent physical altercation 
constitutes willful misconduct because it was "an act 
involving conscious wrongdoing or known prohibited action," 
involving "deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences."  38 C.F.R. § 3.1(n).  The evidence shows that 
this was not an unprovoked assault on the veteran and his 
injuries would not have occurred had he not voluntarily 
participated in the altercation.  There is no intervening 
cause demonstrating a break in the chain of these events and 
they show that his improper conduct was the proximate cause 
of his left orbital fracture.  38 C.F.R. § 3.1(n).  

The evidence in this case is not evenly balanced and the 
Board concludes that the preponderance of the evidence shows 
that residuals of a left orbital fracture were not incurred 
in the line of duty during active service.  38 U.S.C.A. §§ 
105, 1110, 1131, 5107(a); 38 C.F.R. §§ 3.1(m), 3.1(n), 
3.301(a), (b).


ORDER

Entitlement to service connection for residuals of a left 
orbital fracture is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

